Exhibit 10.3

WPX Energy

Executive Severance Pay Plan

Amended and Restated Effective November 9, 2016



--------------------------------------------------------------------------------

WPX ENERGY

EXECUTIVE SEVERANCE PAY PLAN

(Amended and Restated Effective as of November 9, 2016)

Article 1

Definitions

The following capitalized words and phrases when used in the text of the Plan
shall have the meanings set forth below. Words in the masculine gender shall
connote the feminine gender as well.

 

1.1 “Affiliate” means any corporation which is a member of the controlled group
of corporations (as defined in Section 414(b) of the Code) which includes the
Company; and any trade or business (whether or not incorporated) which is under
common control (as defined in Section 414(c) of the Code) with the Company.

 

1.2 “Aggregate Compensation” means Regular Wage Base and an amount, if any,
equal to the payout the Employee would have received under the Company’s Annual
Bonus program at “target”, as defined in the Annual Bonus program, for the
calendar year of the Employee’s termination as if the Employee has remained
employed for the entire year. If Aggregate Compensation is being determined for
any company or entity described in Section 2.2(f), the foregoing definition of
Aggregate Compensation shall be applied to equivalent items of compensation to
be received from such company or entity, provided that any incentive or bonus
compensation to be received from such company or entity shall be taken into
account even if not resulting from a formal annual incentive program. The term
Aggregate Compensation shall only be relevant for determining whether a
Comparable Offer of Employment has been made, and does not impact the
calculation of severance pay as described in Section 3.1.

 

1.3 “Annual Bonus” means the opportunity to receive payment of a cash annual
incentive. As of the Effective Date, the term “Annual Bonus” refers to the bonus
determined pursuant to the WPX Annual Incentive Plan. In the event the Annual
Incentive Plan is replaced or superseded, the term “Annual Bonus” shall refer to
such replacement or successor bonus plan or program.

 

1.4 “Average Annual Bonus” means, subject to the requirements described in this
Section 1.4, the average of the Annual Bonus payments received by a Participant
with respect to the three (3) most recent fiscal years preceding the
Participant’s termination date.

 

  (a) For purposes of this Section 1.4, the term “Final Employment
Classification” means the Participant’s employment classification (Vice
President or Senior Vice President, as applicable) on the Participant’s
termination date.

 

1



--------------------------------------------------------------------------------

  (b) Except as provided in Section 1.4(e), to be taken into account for
purposes of calculating the Average Annual Bonus, an Annual Bonus payment must
reflect employment for the entire fiscal year in the Participant’s Final
Employment Classification. Any Annual Bonus amount that: (i) reflects employment
in an employment classification other than the Participant’s Final Employment
Classification; or (ii) reflects less than the entire fiscal year, shall not be
taken into account for purposes of calculating the Average Annual Bonus.

 

  (c) If, as of the Termination Date, the Participant has received only two
(2) Annual Bonus payments that reflect employment in the Participant’s Final
Employment Classification for the entire fiscal year, Average Annual Bonus shall
mean the average of those two (2) Annual Bonus payments.

 

  (d) If, as of the Termination Date, the Participant has received only one
(1) Annual Bonus payment that reflects employment in the Participant’s Final
Employment Classification for the entire fiscal year, Average Annual Bonus shall
mean the amount of such Annual Bonus payment.

 

  (e) If, as of the Termination Date, the Participant has not received an Annual
Bonus payment that reflects employment in the Participant’s Final Employment
Classification for the entire fiscal year, Average Annual Bonus shall mean the
greater of: (i) the amount of any Annual Bonus payment received that reflects
any employment in the Participant’s Final Employment Classification; or (ii) 50%
of the Participant’s Base Salary as of the Participant’s termination date.

 

1.5 “Base Salary” means the amount a Participant is entitled to receive as wages
or salary on an annualized basis, including any salary deferral contributions
made by the Participant to any qualified or nonqualified defined contribution
plan maintained by the Participating Company and any amounts contributed by a
Participant to any cafeteria plan, flexible benefit plan or qualified
transportation plan maintained by the Participating Company in accordance with
Sections 125, 132 and related provisions of the Code, but excluding all special
pay, bonus, overtime, incentive compensation, commissions, cost of living pay,
housing pay, relocation pay, other taxable fringe benefits and all extraordinary
compensation, payable by the Company or any of its Affiliates as consideration
for the Participant’s services, as determined on the date immediately preceding
termination of employment.

 

1.6 “Board of Directors” means the board of directors of the Parent Company.

 

1.7 “Cause” means the occurrence of any one (1) or more of the following, as
determined in the good faith and reasonable judgment of the Compensation
Committee:

 

  (a) willful failure by an Employee to substantially perform his duties (as
they existed immediately prior to the Employee’s termination of employment with
the Participating Company), other than any such failure resulting from a
disability as defined in the applicable Participating Company or Affiliate
disability program; or

 

2



--------------------------------------------------------------------------------

  (b) an Employee’s conviction of or plea of guilty or nolo contendere to a
crime involving fraud, dishonesty or any other act constituting a felony
involving moral turpitude or causing material harm, financial or otherwise, to
the Company or an Affiliate; or

 

  (c) an Employee’s willful or reckless material misconduct in the performance
of his duties which results in an adverse effect on the Company or an Affiliate;
or

 

  (d) an Employee’s willful or reckless violation or disregard of the code of
business conduct or other published policy of the Company or an Affiliate; or

 

  (e) an Employee’s habitual or gross neglect of duties.

 

1.8 “CEO” means the Chief Executive Officer of the Parent Company.

 

1.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to a particular section of the Code include references to
regulations and rulings thereunder and to successor provisions.

 

1.10 “Company” means WPX Energy Services Company, LLC, a Delaware limited
liability company and any successor or successors thereto that continue this
Plan pursuant to Section 5.1 or otherwise.

 

1.11 “Compensation Committee” means the Committee of the Board of Directors
designated as the Compensation Committee.

 

1.12 “Comparable Offer of Employment” means an offer of employment for a
position with the Company, any of its Affiliates, or any Successor (as defined
herein) of the Company or its Affiliates that provides for Aggregate
Compensation equal to or greater than the Eligible Employee’s Aggregate
Compensation immediately preceding the Eligible Employee’s termination date. For
purposes of this Section 1.12, and such other Sections of the Plan where the
capitalized term “Successor” is used, a Successor of the Company or any of its
Affiliates shall include, but shall not be limited to, any entity (or its
affiliated entity) involved in or in any way connected with a corporate
rearrangement, total or partial merger, acquisition, sale of stock, sale of
assets, operation or service of transferred assets, or any other transaction. A
Comparable Offer of Employment includes, without limitation, a position that
requires the Eligible Employee to transfer to a different work location (without
the Eligible Employee’s consent), but only so long as the Eligible Employee’s
commuting distance to the new work location is not increased more than fifty
(50) miles beyond the commuting distance to his or her current work location
(except for travel reasonably required in the performance of the Eligible
Employee’s duties).

 

1.13 “Effective Date” means November 9, 2016, which is the effective date of
this amended and restated Plan.

 

1.14

“Eligible Employee” means an Employee who holds the employment classification of
Vice President or Senior Vice President of the Company or the Parent Company.
The

 

3



--------------------------------------------------------------------------------

Chief Executive Officer of the Company or the Parent Company shall not be an
Eligible Employee.

 

1.15 “Employee” means any regular full-time or part-time employee in the service
and on the payroll of a Participating Company as a common law employee with the
exception of any employee who is excluded either by this Section 1.15 or
Section 2.2. An employee is considered as full-time if he is regularly scheduled
to work the number of hours in the normal workweek established by a
Participating Company. An Employee is considered as part-time if he is not a
full-time employee, but is regularly scheduled to work at least fifty percent of
the number of hours in the normal workweek established by a Participating
Company. A regular employee receiving benefits under a Participating Company’s
short-term disability program or long-term disability program is an Employee for
purposes of this Plan, subject to exclusion (if applicable) under Section 2.2.
For purposes of this Plan, the term “Employee” shall not include:

 

  (a) an employee who is a member of a group of employees represented by a
collective bargaining representative under a collective bargaining agreement,
unless such agreement expressly provides for coverage of bargaining unit
employees under the Plan;

 

  (b) an employee who is not a resident of the United States and not a citizen
of the United States;

 

  (c) a nonresident alien;

 

  (d) a seasonal employee, temporary employee, leased employee, term employee,
or an employee not employed on a regularly scheduled basis;

 

  (e) a person who has a written contract or other contract for services, unless
such contract expressly provides that such person is an employee;

 

  (f) a person who is paid through the payroll of a temporary agency or similar
organization regardless of any subsequent reclassification as a common law
employee by a court, government agency or any other third party;

 

  (g) a person who is designated, compensated or otherwise treated as an
independent contractor by a Participating Company or its Affiliates regardless
of any subsequent reclassification as a common law employee by a court,
government agency or any other third party;

 

  (h) a person who has a written contract with a Participating Company or its
Affiliates which states either that such person is not an employee or that such
person is not entitled to receive employee benefits from a Participating Company
or its Affiliates for services under such contract;

 

  (i)

an individual who is not contemporaneously classified as an employee for
purposes of the Participating Company’s payroll system. In the event any such
individual is reclassified as an employee for any purpose, including, without

 

4



--------------------------------------------------------------------------------

  limitation, as a common law or statutory employee, by any action of any third
party, including, without limitation, any government agency, or as a result of
any private lawsuit, action or administrative proceeding, such individual will,
notwithstanding such reclassification, remain ineligible for participation
hereunder and will not be considered an Eligible Employee. In addition to and
not in derogation of the foregoing, the exclusive means for an individual who is
not contemporaneously classified as an employee in the Participating Company’s
payroll system to become eligible to participate in this Plan is through an
amendment to this Plan which specifically renders such individual eligible for
participation hereunder; or

 

  (j) any individual retained by a Participating Company or its Affiliates
directly or through an agency or other party to perform services for a
Participating Company or its Affiliates (for either a definite or indefinite
duration) in the capacity of a fee-for-service worker or independent contractor
or any similar capacity including, without limitation, any such individual
employed by temporary help firms, technical help firms, staffing firms, employee
leasing firms, professional employer organizations or other staffing firms,
whether or not deemed to be a “common law” employee.

 

1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. References to a particular section of ERISA include
references to regulations and rulings thereunder and to successor provisions.

 

1.17 “Leave of Absence” means an absence, with or without compensation,
authorized on a non-discriminatory basis by the Company or any of its
Affiliates. For the purposes of this Plan, Leave of Absence includes any leave
of absence other than a Family and Medical Leave of Absence or Military Leave of
Absence (as those terms are defined in Company policy governing leaves).

 

1.18 “Parent Company” means WPX Energy, Inc., a Delaware corporation, and any
successor or successors thereto that continue this Plan pursuant to Section 5.1
or otherwise.

 

1.19 “Participant” means an Eligible Employee who has satisfied all of the
conditions for participation described in Article 2.

 

1.20 “Participating Company” means the Company and any Affiliate of the Company,
which has adopted this Plan in accordance with Section 5.11.

 

1.21 “Plan” means the WPX Energy Executive Severance Pay Plan. The Plan is
maintained by the Company and any other Participating Companies for the purpose
of providing benefits for a select group of management or highly compensated
employees.

 

1.22 “Plan Year” means the twelve (12) month period from January 1 through
December 31.

 

1.23

“Regular Wage Base” means an Eligible Employee’s total weekly base salary or
wages, including any salary deferral contributions made by the Eligible Employee
to any qualified or nonqualified defined contribution plan maintained by the
Participating

 

5



--------------------------------------------------------------------------------

  Company and any amounts contributed by an Eligible Employee to any cafeteria
plan, flexible benefit plan or qualified transportation plan maintained by the
Participating Company in accordance with Sections 125, 132 and related
provisions of the Code, but excluding any bonuses, overtime, incentive
compensation, commissions, cost of living pay, housing pay, relocation pay,
other taxable fringe benefits and all other extraordinary compensation.

 

6



--------------------------------------------------------------------------------

Article 2

Eligibility

 

2.1 Eligibility. An Eligible Employee, who is not excluded pursuant to
Section 2.2, shall be entitled to become a Participant in the Plan only when and
only if all of the following conditions of subsections (a), (b), (c) and (d) are
met:

 

  (a) The CEO, or the CEO’s designee, approves a reduction in force, or a job
elimination, or an involuntary termination without Cause affecting the Eligible
Employee, and the Eligible Employee is notified in writing that his employment
is being involuntarily terminated due to the same; and

 

  (b) The Compensation Committee, in the case of an Eligible Employee who is a
member of the Parent Company’s Executive Leadership Team, or the CEO, in the
case of an Eligible Employee who is not a member of the Parent Company’s
Executive Leadership Team, in his, her or its sole discretion, determines the
Eligible Employee is eligible to receive benefits under the Plan, approves the
Eligible Employee’s participation in the Plan and notifies the Eligible Employee
in writing of such eligibility. (For purposes of determining benefits under this
Plan, the term “Parent Company’s Executive Leadership Team” shall refer to all
direct reports of the CEO who are also Employees subject to Section 16 of the
Securities Exchange Act of 1934.) Unless such written notice specifies an amount
of severance pay, no severance payment shall be made; and

 

  (c) The Eligible Employee remains in good standing as an employee of the
applicable Participating Company and continues to perform his job in a
satisfactory manner, as determined by the Participating Company (in its employer
capacity and not as a function of Plan administration) through, but not beyond,
the Eligible Employee’s designated termination date; and

 

  (d) The Eligible Employee, in accordance with and within the time periods
described in Section 3.1 (i) executes a severance and restrictive covenant
agreement prepared by the Company which may contain, among other provisions,
prohibitions against (1) competition with a Participating Company or an
Affiliate for a six-month period following termination; and (2) solicitation of
any Participating Company’s or an Affiliate’s employees for a twelve-month
period following termination, (ii) executes a release of claims agreement
prepared by the Company, (iii) returns the executed agreements within the time
periods and in the manner required by the Company, and (iv) allows any
applicable revocation period to expire without revoking the Eligible Employee’s
acceptance of the agreements. An Eligible Employee must not execute the release
of claims agreement described in this Section 2.1(d) before the day immediately
following the Eligible Employee’s termination date.

An Eligible Employee shall have no vested right to any benefits set forth in the
Plan until all of the conditions described in this Section 2.1 are satisfied.

 

7



--------------------------------------------------------------------------------

2.2 Exclusions. Notwithstanding the provisions of Section 2.1, an Eligible
Employee will not become a Participant in the Plan if any of the following
conditions occur:

 

  (a) An Eligible Employee is discharged for Cause.

 

  (b) An Eligible Employee voluntarily resigns for any reason, including
retirement.

 

  (c) An Eligible Employee accepts any benefits from the Participating Company
or any Affiliate under any voluntary or any other involuntary separation plan or
program or agreement or early retirement incentive plan or program or agreement.

 

  (d) An Eligible Employee subject to a reduction in force or job elimination
fails to make a bona fide effort to secure employment within a Participating
Company or any of its Affiliates, or any successor of the Company or its
Affiliates.

 

  (e) An Eligible Employee transfers to or receives a Comparable Offer of
Employment from a Participating Company or any of its Affiliates.

 

  (f) An Eligible Employee receives a Comparable Offer of Employment from any
purchaser company or resultant entity, or an Affiliate or Successor, as defined
in Section 1.12 herein, of such a company or entity, after a corporate
rearrangement, total or partial merger, acquisition, sale of stock, sale of
assets or other transaction involving the Company, the Parent Company or an
Affiliate.

 

  (g) An Eligible Employee accepts an offer of employment with a Participating
Company or any of its Affiliates, whether or not such offer of employment
constitutes a Comparable Offer of Employment.

 

  (h) An Eligible Employee accepts an offer of employment with any purchaser
company or resultant entity, or an Affiliate or Successor, as defined in
Section 1.12 herein, of such a company or entity, after a corporate
rearrangement, total or partial merger, acquisition, sale of stock, sale of
assets or other transaction involving the Company, the Parent Company or an
Affiliate, whether or not such offer of employment constitutes a Comparable
Offer of Employment.

 

  (i) An Eligible Employee dies prior to his termination of employment.

 

  (j) Except as provided in subsection (k), an Eligible Employee is on a Leave
of Absence at the time he is notified that his employment is being terminated.

 

  (k) An Eligible Employee is receiving benefits under a short-term disability
program maintained by a Participating Company or an Affiliate. This exclusion
may not apply if the Employee would have returned to work within the initial
six-month period of short-term disability had his termination of employment not
occurred.

 

8



--------------------------------------------------------------------------------

  (l) An Eligible Employee is receiving benefits under a long-term disability
program maintained by a Participating Company or an Affiliate.

 

  (m) An Eligible Employee has a written employment contract which contains
severance provisions.

 

  (n) An Eligible Employee received or is eligible to receive more favorable
severance pay benefits under any other severance pay plan, agreement or
arrangement of a Participating Company, any of its Affiliates, or any successor
of a Participating Company.

 

  (o) An Eligible Employee received or is eligible to receive severance pay
benefits under a change of control agreement (or similar agreement) with a
Participating Company, any of its Affiliates, or any successor of a
Participating Company.

Article 3

Benefits

 

3.1 Severance Pay. Except as provided in Section 3.6, subject to (i) the
Participant’s signing and returning to the Company on or before the
Participant’s termination date a severance and restrictive covenant agreement
prepared by the Company which may contain, among other provisions, prohibitions
against (1) competition with a Participating Company or an Affiliate for a
six-month period following termination; and (2) solicitation of any
Participating Company’s or an Affiliate’s employees for a twelve-month period
following termination, (ii) the Participant’s signing and returning to the
Company during the fifty (50) day period following the Participant’s termination
date a release of claims agreement prepared by the Company, and (iii) expiration
of any applicable revocation period associated with such release of claims
agreement (which expiration must occur within the sixty (60) day period
following the Participant’s termination date), a Participant will be eligible to
receive:

 

  (a) a severance payment equal to either:

 

  (i) if the Participant is a member of the Parent Company’s Executive
Leadership Team (as such term is defined in Section 2.1(b)), the Participant’s
Base Salary multiplied by 1.5; or

 

  (ii) if the Participant is not a member of the Parent Company’s Executive
Leadership Team (as such term is defined in Section 2.1(b)), the Participant’s
Base Salary;

 

  (b) plus an additional severance payment equal to either:

 

  (i) if the Participant is a member of the Parent Company’s Executive
Leadership Team (as such term is defined in Section 2.1(b)), the Participant’s
Average Annual Bonus multiplied by 1.5; or

 

9



--------------------------------------------------------------------------------

  (ii) if the Participant is not a member of the Parent Company’s Executive
Leadership Team (as such term is defined in Section 2.1(b)), the Participant’s
Average Annual Bonus.

 

3.2 Time and Form of Payment; Forfeiture. Severance benefits payable to a
Participant under Sections 3.1 and 3.3(b) shall be paid in a lump sum during the
sixty (60) day period following the Participant’s termination date, subject to
(i) the Participant’s signing and returning to the Company the severance and
restrictive covenant agreement referred to in Section 3.1 on or before the
Participant’s termination date, (ii) the Participant’s signing and returning to
the Company the release of claims agreement referred to in Section 3.1 during
the fifty (50) day period following the Participant’s termination date, and
(iii) expiration of any applicable revocation period associated with such
release of claims agreement (which expiration must occur within the sixty
(60) day period following the Participant’s termination date). If the severance
and restrictive covenant agreement is not signed and returned on or before the
Participant’s termination date, the release of claims agreement is not signed
and returned during the fifty (50) day period following the Participant’s
termination date or if the Participant revokes such release of claims agreement
during an applicable revocation period, all benefits otherwise payable under the
Plan will be forfeited. If severance benefits could be paid under this provision
in more than one calendar year, they will be paid in the latest calendar year in
which the payment may be made.

 

3.3 COBRA Continuation and COBRA Equivalent Payment.

 

  a. COBRA Continuation. Continued participation in welfare benefit plans
maintained by the applicable Participating Company is subject to the terms and
conditions of the applicable plan documents or insurance contracts in effect on
the date of the Participant’s termination of employment. Generally, the
Participant has the option to elect the currently maintained Participating
Company group medical and dental plan in which he is currently enrolled for up
to eighteen (18) months under Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) continuation coverage. Participants will be required to pay the full
cost for medical and/or dental benefits under COBRA (to the extent the
Participant seeks and is otherwise eligible to continue COBRA coverage). COBRA
continuation coverage under the Participating Company group medical and dental
plan will generally cease on the date the Participant or his dependents become
covered under any other medical plan or dental plan or on the date applicable
under any of the other termination events specified under COBRA.

 

  b.

COBRA Equivalent Payment. Except as provided in Section 3.6, subject to (i) the
Participant’s signing and returning to the Company the severance and restrictive
covenant agreement referred to in Section 3.1 on or before the Participant’s
termination date, (ii) the Participant’s signing and returning to the Company
the release of claims agreement referred to in Section 3.1 during the fifty
(50) day period following the Participant’s termination date, and
(iii) expiration of any applicable revocation period associated with such
release of claims agreement (which expiration must occur within the sixty
(60) day period following the

 

10



--------------------------------------------------------------------------------

  Participant’s termination date), a Participant enrolled in Participating
Company-sponsored medical and prescription coverage on the Participant’s
termination date will receive an additional severance payment equal to the
monthly premium for COBRA continuation coverage for the medical and prescription
coverage elected by the Participant and in effect on such date multiplied by
twelve (12) (which is referred to herein as the “COBRA Equivalent Payment”).
Such amount shall be paid in accordance with and within the time period
described in Section 3.2. Dental, vision and health care flexible spending
account coverage premiums will not be included in determining such payment.

 

3.4 Paid-Time Off (“PTO”) Program. If applicable, payment for PTO hours earned
but not taken prior to the Participant’s employment termination, if any, shall
be made in accordance with the Participating Company’s then-current policy
regarding payout of unused PTO. PTO time will not be considered for purposes of
continued coverage under any of the other various employee benefit plans
maintained by the Participating Company.

 

3.5 Equity Awards. Any outstanding stock options and restricted stock units
shall be governed by the terms of the Parent Company’s applicable equity
compensation plans and award agreements pursuant to which such awards were
issued to the Participant.

 

3.6 Rehired Participants. This Section 3.6 applies to Participants rehired by a
Participating Company or any Affiliate after receipt of severance pay under
Section 3.1 and a COBRA Equivalent Payment under 3.3(b).

 

  (a) Severance Pay and COBRA Equivalent Payment. Following his rehire, the
Participant will be entitled to keep a portion of his severance pay and COBRA
Equivalent Payment (received pursuant to Sections 3.1 and 3.3(b)) equal to the
product of the full amount of severance pay and the COBRA Equivalent Payment
received by the Participant, net of any taxes withheld or paid, multiplied by a
fraction equal to (i) the number of weeks and/or fraction of weeks between his
termination date and the date of rehire (ii) divided by fifty-two (52). Any
remainder must be returned to the Participating Company that paid the severance
pay and COBRA Equivalent Payment upon rehire or it will be deducted from the
Participant’s wages paid after rehire.

If a Participant is rehired within twelve (12) months of his termination date
and again becomes eligible for severance pay due to a subsequent event within
twelve (12) months of rehire, subject to the Participant’s signing a severance
and restrictive covenant agreement prepared by the Company on or before the
Participant’s termination date and the Participant’s signing a release of claims
agreement prepared by the Company within fifty (50) days of such subsequent
termination date and further subject to expiration of any applicable revocation
period associated with such release of claims agreement (which expiration must
occur within the sixty (60) day period following the Participant’s termination
date), the Participant will be eligible to receive the greater of:

 

11



--------------------------------------------------------------------------------

  (i) the sum of any remaining severance not yet received (or received and
returned) attributable to the initial termination date in accordance with
Section 3.1, plus two (2) weeks of severance pay (based only on the
Participant’s Regular Wage Base); or

 

  (ii) two (2) weeks of severance pay (based only on the Participant’s Regular
Wage Base).

Severance pay under this Section 3.6 will be paid in accordance with and within
the time period described in Section 3.2.

 

  (b) PTO. If a Participant is rehired within the same calendar year in which
his employment was terminated and he received payment for paid-time-off (“PTO”)
hours earned but not taken, he may either retain the payment and forfeit PTO
time for which he was eligible prior to his employment termination, or he may
return to the Company the amount he received and have PTO time for which he was
eligible prior to termination reinstated.

 

  (c) Equity Awards. If a Participant is rehired by a Participating Company or
any Affiliate or successor after receipt of severance pay under Section 3.1, the
Participant shall not be eligible for reinstatement of any forfeited equity
awards.

 

3.7 No Vesting. An Eligible Employee shall have no vested right to any benefits
set forth in the Plan until such time as an Eligible Employee becomes a
Participant and becomes entitled to receive benefits under Article 2.

 

3.8 Integration with Plant Closing and Mass Layoff Law(s). If and to the extent
that a federal, state or local law, including, but not limited to the Worker
Adjustment and Retraining Act, requires a Participating Company, as an employer,
to provide notice and/or make a payment to an Employee because of that
Employee’s involuntary termination, or pursuant to a plant closing law, the
benefit payable under this Plan shall be reduced by any Regular Wage Base paid
during such notice period and/or by such other required payment. Nothing in this
Section 3.8, or any other section of this Plan, shall be used to reduce benefits
under this Plan because of payments under state unemployment insurance laws.

 

3.9 Outplacement Services. Any Participant who receives severance pay is
eligible for executive outplacement services through a reputable, third party
outplacement provider approved by the Company. The Participating Company who
employed the Participant will pay up to $25,000 for such outplacement services
for a Participant who is a member of the Parent Company’s Executive Leadership
Team (as such term is defined in Section 2.1(b)), or up to $10,000 for such
outplacement services for a Participant who is not a member of the Parent
Company’s Executive Leadership Team, provided that such expenses must be
incurred within nine (9) months after the Participant’s termination, but in all
events no payments for such outplacement services will be made after fifteen
(15) months following the Participant’s termination.

 

12



--------------------------------------------------------------------------------

Article 4

Administration of the Plan

 

4.1 Administration by the Compensation Committee. The Plan shall be administered
by the Compensation Committee.

 

4.2 Operation of the Compensation Committee.

 

  (a) The Compensation Committee shall act by a majority of its members
constituting a quorum and such action may be taken either by a vote in a meeting
or in writing without a meeting. A quorum shall consist of a majority of the
members of the Compensation Committee. No Compensation Committee member shall
act upon any question pertaining solely to himself, and with respect to any such
question only the other Compensation Committee members shall act.

 

  (b) The Compensation Committee may allocate responsibility for the performance
of any of its duties or powers to one or more Compensation Committee members or
employees of the Participating Company.

 

  (c) The Compensation Committee or its designee shall keep such books of
account, records and other data as may be necessary for the proper
administration of the Plan.

 

4.3 Powers and Duties of the Compensation Committee. The Compensation Committee
shall be generally responsible for the operation and administration of the Plan,
with all powers and discretionary authority necessary to enable the Compensation
Committee to carry out its duties in that respect. To the extent that powers are
not delegated to others pursuant to provisions of this Plan, the Compensation
Committee shall have such powers as may be necessary to carry out the provisions
of the Plan and to perform its duties hereunder, including, without limiting the
generality of the foregoing, the power:

 

  (a) To appoint, retain and terminate such persons as it deems necessary or
advisable to assist in the administration of the Plan or to render advice with
respect to the responsibilities of the Compensation Committee under the Plan,
including accountants, administrators and attorneys.

 

  (b) To make use of the services of the employees of any Participating Company
in administrative matters.

 

  (c) To obtain and act on the basis of all tables, certificates, opinions, and
reports furnished by the persons described in paragraph (a) or (b) above.

 

  (d) To review the manner in which benefit claims and other aspects of the Plan
administration have been handled by the employees of the Participating
Companies.

 

13



--------------------------------------------------------------------------------

  (e) To determine all benefits and resolve all questions pertaining to the
administration and interpretation of the Plan provisions, either by rules of
general applicability or by particular decisions. To the maximum extent
permitted by law, all interpretations of the Plan and other decisions of the
Compensation Committee (or its delegates) shall be conclusive and binding on all
parties.

 

  (f) To adopt such forms, rules and regulations as it shall deem necessary or
appropriate for the administration of the Plan and the conduct of its affairs,
provided that any such forms, rules and regulations shall not be inconsistent
with the provisions of the Plan.

 

  (g) To remedy any inequity resulting from incorrect information received or
communicated or from administrative error.

 

  (h) To commence or defend any litigation arising from the operation of the
Plan in any legal or administrative proceeding.

 

4.4 Required Information. Any Eligible Employee and any Participant eligible to
receive benefits under the Plan shall furnish to the Compensation Committee or
its designee any information or proof requested by the Compensation Committee
and reasonably required for the proper administration of the Plan. Failure on
the part of an Eligible Employee or any Participant to comply with any such
request within the time permitting for signing and returning the signed
severance and restrictive covenant agreement and signed release of claims
agreement as prescribed under Section 3 above shall result in forfeiture of all
compensation hereunder.

 

4.5 Compensation and Expenses. All expenses incident to the operation and
administration of the Plan reasonably incurred, including, without limitation by
way of specification, the fees and expenses of attorneys and advisors, and for
such other professional, technical and clerical assistance as may be required,
shall be paid by the Participating Companies. Members of the Compensation
Committee shall not be entitled to any compensation by virtue of their services
as such nor be required to give any bond or other security; provided, however,
that they shall be entitled to reimbursement by the Participating Companies for
all reasonable expenses which they may incur in the performance of their duties
hereunder and in taking such action as they deem advisable hereunder within the
limits of the authority given them by the Plan and by law.

 

4.6 Claims.

 

  (a) Claims Administrator. For purposes of this Section 4.6, the “Claims
Administrator” shall be the person(s), office or committee(s) to whom the
Compensation Committee has delegated day-to-day Plan administration
responsibilities and who, pursuant to such delegation, processes Plan benefit
claims in the ordinary course.

 

14



--------------------------------------------------------------------------------

  (b) Claims Procedure. Any Participant or Beneficiary may file a written claim
with the Claims Administrator setting forth the nature of the benefit claimed,
the amount thereof, and the basis for claiming entitlement to such benefit. A
claim under this Plan shall be adjudicated by the Claims Administrator in
accordance with this Section 4.6.

 

  (i) Initial Claim. The claimant initiates a claim by submitting to the Claims
Administrator a written claim for benefits.

 

  (ii) Timing of Response. The Claims Administrator shall respond to such
claimant within ninety (90) days after receiving the claim. If the Claims
Administrator determines that special circumstances require additional time for
processing the claim, the Claims Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, that an additional period is
required. Such notice shall indicate the special circumstances requiring the
additional time and the date by which the Claims Administrator expects to
respond. If the period of time is extended because the claimant has failed to
provide necessary information to decide the claim, the period for the Claims
Administrator to respond shall be tolled from the date on which the notification
of the additional period is sent to the claimant, until the date on which the
claimant provides the information. If the claimant fails to provide necessary
information to decide the claim within the time period specified by the Claims
Administrator, the claim shall be denied.

 

  (iii) Notice of Decision. If the Claims Administrator denies part or all of
the claim, the Claims Administrator shall notify the claimant in writing of such
denial. Such notice shall include the specific reason or reasons for the denial;
specific references to the Plan provisions on which the denial is based; a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary; and a description of the Agreement’s review procedure including a
statement of the claimant’s rights to bring a civil action under Section 502 of
the ERISA following an adverse determination on review.

 

  (iv) Deadline to File Claim. To be considered timely under the Plan’s claim
and review procedure, a claim for payment must be filed with the Claims
Administrator on or before the last day of the 12th month beginning after the
due date for the requested payment or benefit.

 

  (b) Review Procedure. If the Claims Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Claims Administrator of the denial, as follows:

 

15



--------------------------------------------------------------------------------

  (i) Review Request. To initiate the review, the claimant, within sixty
(60) days after receiving the Claims Administrator’s notice of denial, must file
with the Claims Administrator a written request for review.

 

  (ii) Additional Submissions. The claimant shall have the opportunity to submit
written comments, documents, records and other information relating to the
claim. The claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits. The review of the claim shall
take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

  (iii) Timing of Response. The Claims Administrator shall respond in writing to
such claimant within sixty (60) days after receiving the request for review. If
the Claims Administrator determines that special circumstances require
additional time for processing the claim, the Claims Administrator can extend
the response period by an additional sixty (60) days by notifying the claimant
in writing, prior to the end of the initial sixty (60) day period, that an
additional period is required. Such notice shall indicate the special
circumstances requiring the additional time and the date by which the Claims
Administrator expects to respond. If the period of time is extended because the
claimant has failed to provide necessary information to decide the claim, the
period for the Claims Administrator to respond shall be tolled from the date on
which the notification of the additional period is sent to the claimant, until
the date on which the claimant provides the information. If the claimant fails
to provide necessary information to decide the claim within the time period
specified by the Claims Administrator, the claim shall be denied.

 

  (iv) Notice of Decision. The Claims Administrator shall notify the claimant in
writing of its decision on review. In the case of denial, such notice shall
include the specific reason or reasons for the denial; specific references to
the Plan provisions on which the denial is based; a statement that the claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits; and a statement of the claimant’s right to bring
an action under Section 502(a) of ERISA.

 

  (c)

Exhaustion of Administrative Remedies. No claimant may commence any legal action
to recover a benefit under this Agreement or to enforce or clarify rights under
this Plan until the claim and review procedure set forth herein has been
exhausted in its entirety. In any such legal action, all explicit and all
implicit determinations by the Claims Administrator and the Compensation
Committee, as applicable (including, but not limited to, determinations as to
whether the claim,

 

16



--------------------------------------------------------------------------------

  or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.

 

  (d) Deadline to File Legal Action. No legal action to recover benefits under
this Plan or to enforce or clarify rights under this Plan may be brought by any
claimant on any matter pertaining to this Plan unless the legal action is
commenced in the proper forum on or before the last day of the twelfth
(12th) month beginning after the date the claimant has received a denial on
review following exhaustion of the claim and review procedure.

Article 5

General Provisions

 

5.1 Successor to Company. This Plan shall bind any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Parent Company in
the same manner and to the same extent that the Company would be obligated under
this Plan if no succession had taken place. In the case of any transaction in
which a successor would not by the foregoing provision or by operation of law be
bound by this Plan, the Parent Company shall require such successor expressly
and unconditionally to assume and agree to perform the Company’s obligations
under this Plan, in the same manner and to the same extent that the Company
would be required to perform if no such succession had taken place. The term
“Company,” as used in this Plan, shall mean the Company and any successor or
assignee to the business or assets that by reason hereof becomes bound by this
Plan.

 

5.2 Duration. The Plan shall continue indefinitely unless terminated as provided
in Section 5.3 hereof.

 

5.3 Amendment and Termination. The Compensation Committee, in its settlor
capacity, reserves the right at any time to terminate the Plan. The Compensation
Committee reserves the right at any time and from time to time, and
retroactively if deemed necessary or appropriate, to modify or amend in whole or
in part any or all of the provisions of the Plan.

Any amendment or modification to the Plan shall be effective at such date as the
Compensation Committee may determine with respect to any amendment adopted by
the Compensation Committee.

Decisions regarding the design of the Plan (including any decision to amend or
terminate, or to not amend or terminate the Plan) will be made in a settlor
capacity and will not be governed by the fiduciary responsibility provisions of
ERISA.

 

5.4

Management Rights. Participation in the Plan shall not lessen or otherwise
affect the responsibility of an Employee to perform fully his duties in a
satisfactory and workmanlike manner. This Plan shall not be deemed to constitute
a contract between a Participating Company and any Employee or other person
whether or not in the employ of the Participating Company, nor shall anything
herein contained be deemed to give any

 

17



--------------------------------------------------------------------------------

  Employee or other person whether or not in the employ of a Participating
Company any right to be retained in the employ of any Participating Company, or
to interfere with the right of any Participating Company to discharge any
Employee at any time and to treat him without any regard to the effect which
such treatment might have upon him as an Employee covered by the Plan.

 

5.5 Funding. The Plan shall constitute an unfunded and unsecured obligation of
the Participating Companies payable from the general funds of such Participating
Companies.

 

5.6 Withholding of Taxes. Each Participating Company may withhold from any
amounts payable under the Plan all federal, state, city and/or other taxes as
shall be legally required.

 

5.7 Participant’s Responsibility. Each Participant (or personal representative
of a deceased Participant’s estate) shall be responsible for providing the
Compensation Committee with his current address. Any notices required or
permitted to be given hereunder shall be deemed given if directed to such
address and mailed by regular United States mail. The Compensation Committee
shall not have any obligation or duty to locate a Participant.

 

5.8 Indemnification. Each Participating Company shall indemnify and hold
harmless each member of the Board of Directors and each officer and employee of
a Participating Company to whom are delegated duties, responsibilities, and
authority with respect to this Plan against all claims, liabilities, fines and
penalties, and all expenses reasonably incurred by or imposed upon him
(including, but not limited to reasonable attorney fees) which arise as a result
of his actions or failure to act in connection with the operation and
administration of this Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by a Participating Company.
Notwithstanding the foregoing, a Participating Company shall not indemnify any
person for any such amount incurred through any settlement or compromise of any
action unless the Participating Company consents in writing to such settlement
or compromise.

 

5.9 Governing Law. The Plan shall be governed by and construed in accordance
with applicable Federal laws, including ERISA, governing employee benefit plans
and in accordance with the laws of the State of Oklahoma where such laws are not
in conflict with the aforementioned Federal laws. The United States District
Court, Northern District of Oklahoma, and the Tulsa County District Court, both
sitting in Tulsa, Oklahoma, shall have jurisdiction and be the exclusive venues
for purposes of all proceedings arising out of or relating to this Plan or the
transactions contemplated thereby.

 

5.10 Right of Recovery. If any Participating Company makes payment(s) in excess
of the amount required under the Plan, the Compensation Committee shall have the
right to recover the excess payment(s) from any person who received the excess
payment(s). Such recovery shall be returned by the Compensation Committee to
such Participating Company.

 

5.11

Adoption by Participating Company. Any Affiliate may adopt or withdraw from this
Plan. The adoption resolution may contain such specific changes and variations
in this Plan’s

 

18



--------------------------------------------------------------------------------

  terms and provisions applicable to the employees of the adopting Affiliate as
may be acceptable to the Compensation Committee.

 

5.12 Code Section 409A. It is intended that this Plan meet the requirements of
the short-term deferral exception from Section 409A of the Code, and all
regulations and other guidance thereunder (“Section 409A”) and, if not excepted,
comply with Section 409A. Accordingly, the Plan shall be interpreted and
administered in accordance with such intent. It is further recognized that it
may be necessary to modify this Plan from time to time to reflect guidance under
Section 409A. The Compensation Committee shall have unilateral discretion and
authority in: (a) determining (i) whether any modification of the Plan is
desirable or appropriate and (ii) the terms of any such modification; and
(b) adopting and implementing any amendment to the Plan or any administrative
rules deemed necessary for the Plan to be excepted from Section 409A or to
comply therewith.

Notwithstanding any provision to the contrary in this Plan, no payment or
distribution under this Plan which constitutes an item of deferred compensation
under Section 409A and becomes payable by reason of a Participant’s termination
of employment with the Company will be made prior to the earlier of: (i) the
expiration of the six (6)-month period measured from the date of his “separation
from service” (as such term is defined in Treasury Regulations issued under
Section 409A); or (ii) the date of the Participant’s death, if he is deemed at
the time of such separation from service to be a “key employee” within the
meaning of that term under Code Section 416(i) and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under
Section 409A. Upon the expiration of the applicable Section 409A deferral
period, all payments and benefits deferred pursuant to this Section 5.12 shall
be paid or reimbursed to such key employee in a lump sum on the first business
day following such expiration.

IN WITNESS WHEREOF, the Parent Company and the Company have caused this amended
and restated Plan to be executed effective as herein provided.

 

19



--------------------------------------------------------------------------------

WPX ENERGY SERVICES COMPANY, LLC     WPX ENERGY, INC. By:         By:     Title:
        Title:    

 

20